UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIESEXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIESEXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-52107 HELIX WIND, CORP. (Exact name of registrant as specified in its charter) Nevada 20-4069588 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 13125 Danielson Street, Suite 101 Poway, California (Address of principal executive offices) (Zip Code) (866) 246-4354 (Registrant’s telephone number, including area code) (Former name or former address, if changed since last report.) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes oNo þ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or such shorter period that the registrant was required to submit and post such files). YesoNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso No þ As of April 25, 2011 there were 1,750,000,000 shares of common stock outstanding. HELIX WIND, CORP. Quarterly Report on Form 10-Q for the period ended March 31, 2011 INDEX Page PART I - FINANCIAL INFORMATION Item 1. Condensed Consolidated Financial Statements. Condensed Consolidated Balance Sheets 3 Condensed Consolidated Statements of Operations 4 Condensed Consolidated Statements of Shareholders’ Deficit 5 Condensed Consolidated Statements of Cash Flows 6 Notes to Condensed Consolidated Financial Statements 7-24 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 25 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 32 Item 4T. Controls and Procedures. 32 PART II - OTHER INFORMATION Item 1. Legal Proceedings. 34 Item 1A. Risk Factors. 34 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 40 Item 3. Defaults Upon Senior Securities. 41 Item 4. (Removed and Reserved) 41 Item 5. Other Information. 41 Item 6. Exhibits. 42 2 PART I - FINANCIAL INFORMATION HELIX WIND, CORP. CONDENSED CONSOLIDATED BALANCE SHEETS Item 1.Financial Statements March 31, (Unaudited) December 31, ASSETS CURRENT ASSETS Cash $ $ Prepaid expenses and other current assets EQUIPMENT, net PATENTS Total assets $ $ LIABILITIES AND SHAREHOLDERS’ DEFICIT CURRENT LIABILITIES Accounts payable $ $ Accrued compensation Accrued interest Other accrued liabilities Accrued taxes Deferred revenue - Short term debt Convertible notes payable to related party, net of discount Convertible notes payable, net of discount Derivative liability COMMITMENTS AND CONTINGENCIES SHAREHOLDERS’ DEFICIT Preferred stock, $0.0001 par value, 5,000,000 shares authorized, no shares issued or outstanding - - Common stock, $0.0001 par value, 1,750,000,000 shares authorized, 1,750,000,000 and 1,021,482,054issued and outstanding as of March 31, 2011 and December 31, 2010, respectively Additional paid in capital Accumulated deficit ) ) Total shareholders’ deficit ) ) Total liabilities and shareholders’ deficit $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 3 HELIX WIND CORP. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) ThreeMonthsEnded March 31, March 31, REVENUES $ - $ COST OF SALES - GROSS MARGIN - OPERATING COSTS AND EXPENSES Research and development Selling, general and administrative Total operating expenses LOSS FROM OPERATIONS ) ) OTHER INCOME (EXPENSES) Other income Other expense - ) Interest expense ) ) Loss on debt extinguishment - Change in fair value of derivative liability Total other income (expense) ) INCOME (LOSS) BEFORE PROVISION FOR INCOME TAXES $ ) $ PROVISION FOR INCOME TAXES ) ) NET INCOME (LOSS) $ ) $ Basic and diluted net income (loss) per share attributable to common stockholders $ $ Weighted average number of common shares outstanding The accompanying notes are an integral part of these condensed consolidated financial statements. 4 HELIX WIND, CORP. CONDENSED CONSOLIDATED STATEMENTS OF CHANGES IN SHAREHOLDERS’ DEFICIT (Unaudited) Additional Total CommonStock Paid-in Accumulated Shareholders’ Shares ParValue Capital Deficit Deficit BALANCE – December 31, 2009 $ $ $ ) $ ) Share based payments - - - Stock issued upon note conversions and warrants exercised - New stock issuance - Net income - - - BALANCE–December 31, 2010 $ $ $ ) $ ) Share based payments Stock issued upon note conversions Net (loss) ) ) BALANCE–March 31, 2011 $ $ $ ) $ ) The accompanying notes are an integral part of these condensed consolidated financial statements. 5 HELIX WIND, CORP. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) ThreeMonthsEnded March 31, March31, OPERATING ACTIVITIES Net income (loss) $ ) $ Adjustments to reconcile net income (loss) to net cash used in operating activities: Depreciation and amortization Stock based compensation ) Change in fair value of derivative warrant liability ) ) Interest in connection with derivative liability Net loss on sale of equipment - Amortization of debt discount - Gain on issuance of stock for company expenses - ) Write off of debt discount on converted debt Loss on acquisition agreement termination - Issuance of stock for consulting services - Issuance of stock for fundraising - Issuance of stock for payment of debt - Changes in operating assets and liabilities: Accounts receivable - Due from investor - ) Inventory - Other current assets ) Accounts payable Accrued compensation - Accrued interest Related party payable - ) Deferred revenue ) - Accrued liabilities - ) Net cash used in operating activities ) ) INVESTING ACTIVITIES Purchase of equipment ) - Patents ) Net cash used in investing activities ) - FINANCING ACTIVITIES Proceeds from short term notes payable Principal payments on short term notes - ) Net cash provided by financing activities Net increasein cash ) Cash – beginning of period - Cash – end of period $ $ SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION: Cash paid for taxes $ $ - SUPPLEMENTAL DISCLOSURE OF NON CASH INVESTING AND FINANCING ACTIVITIES: Accrued interest on convertible notes payable converted to additional paid in capital $ $ Financing chargefor violation of St. George note $ $ Issuance of St. George note $ $ Discount on St. George note at issuance $ ) $ ) Issuance of convertible note in lieu of liabilities owed to former CEO $ - $ Interest charge for penalty in violation of short term debt $ - $ Reclass of derivative liability to additional paid in capital due to conversion of notes payable $ $ Escrow for shares of former employee related to St. George bridge financing $ - $ Conversionof convertible notes payable to additional paid in capital $ $ Conversion of warrants to additional paid in capital $ - $ Conversionof convertible notes payable and warrants into common stock andnew issuances $ - $ The accompanying notes are an integral part of these condensed consolidated financial statements. 6 HELIX WIND, CORP. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS March 31, 2011 (Unaudited) 1. ORGANIZATION Helix Wind, Corp. (“Helix Wind”) was incorporated under the laws of the State of Nevada on January 10, 2006 (Inception) and has its headquarters located in Poway, California.Helix Wind was originally named Terrapin Enterprises, Inc. On February 11, 2009, Helix Wind's wholly-owned subsidiary, Helix Wind Acquisition Corp. was merged with and into Helix Wind, Inc. (“Subsidiary”), which survived and became Helix Wind’s wholly-owned subsidiary (the “Merger”).On April 16, 2009, Helix Wind changed its name from Clearview Acquisitions, Inc. to Helix Wind, Corp., pursuant to an Amendment to its Articles of Incorporation filed with the Secretary of State of Nevada.Unless the context specifies otherwise, as discussed in Note 2, references to the “Company” refers to Subsidiary prior to the Merger, and Helix Wind, Corp. and the Subsidiary combined thereafter. 2. BASIS OF PRESENTATION AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES The summary of significant accounting policies presented below is designed to assist in understanding the Company’s condensed consolidated financial statements. Such financial statements and accompanying notes are the representation of the Company’s management, who is responsible for their integrity and objectivity. Reverse Merger Accounting Since former Subsidiary security holders owned, after the Merger, approximately 80% of Helix Wind’s shares of common stock, and as a result of certain other factors, including that all members of the Company’s executive management are from Subsidiary. Subsidiary is deemed to be the acquiring company for accounting purposes and the Merger was accounted for as a reverse merger and a recapitalization in accordance with generally accepted accounting principles in the United States (“GAAP”). These condensed consolidated financial statements reflect the historical results of Subsidiary prior to the Merger and that of the combined Company following the Merger, and do not include the historical financial results of Helix Wind prior to the completion of the Merger. Common stock and the corresponding capital amounts of the Company pre-Merger have been retroactively restated as capital stock shares reflecting the exchange ratio in the Merger. In conjunction with the Merger, the Company received cash of $270,229 and assumed net liabilities of $66,414. Condensed Consolidated Financial Statements The accompanying unaudited condensed consolidated financial statements reflect the financial position, results of operations and cash flows of Subsidiary (as discussed above). The accompanying unaudited condensed consolidated financial statements of Subsidiary have been prepared in accordance with GAAP for interim financial information and pursuant to the instructions to Form 10-Q and Article 10 of Regulation S-X of the Securities and Exchange Commission. Accordingly, these interim financial statements do not include all of the information and footnotes required by GAAP for annual financial statements. In the opinion of management, all adjustments (consisting only of normal recurring adjustments) considered necessary for a fair presentation have been included. Operating results for the three months ended March 31, 2011 are not necessarily indicative of the results that may be expected for the year ending December 31, 2011, or for any other period. Amounts related to disclosures of December 31, 2010 balances within those interim condensed consolidated financial statements were derived from the audited 2010 consolidated financial statements and notes thereto filed on Form 10-K on March 31, 2011. 7 HELIX WIND, CORP. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS March 31, 2011 (Unaudited) 2. BASIS OF PRESENTATION AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued) Use of Estimates These unaudited condensed consolidated financial statements should be read in conjunction with the audited financial statements and notes thereto for Subsidiary included in Helix Wind’sForm 10-K filed on March 31, 2011 with the SEC. In preparing these condensed consolidated financial statements, management is required to make estimates and assumptions that affect the reported amounts of assets and liabilities as of the date of the condensed consolidated financial statements and the reported amount of revenues and expenses during the reporting periods. Actual results could differ from those estimates. Going Concern The accompanying condensed consolidated financial statements have been prepared under the assumption that the Company will continue as a going concern. Such assumption contemplates the realization of assets and satisfaction of liabilities in the normal course of business. The Company has a working capital deficit of $2,495,263 excluding the derivative liability of $7,792,605, and accumulated deficit of $48,524,559 at March 31, 2011, recurring losses from operations and negative cash flow from operating activities of $156,157 for the quarter ended March 31, 2011. These factors, among others, raise substantial doubt about the Company’s ability to continue as a going concern. The condensed consolidated financial statements do not include any adjustments that might be necessary should the Company be unable to continue as a going concern. The Company’s continuation as a going concern is dependent upon its ability to generate sufficient cash flow to meet its obligations on a timely basis, to obtain additional financing as may be required, and ultimately to attain profitability. During 2010 and the first quarter of 2011, the Company raised funds through the issuance of convertible notes payable to investors and through a private placement of the Company’s securities to investors to provide additional working capital. The Company plans to obtain additional financing through the sale of debt or equity securities. The Company currently has insufficient capital and personnel to fulfill orders for its products and has had to severely curtail its operations beginning in February 2010. The Company is seeking additional capital to be able to ramp its operations back up, and is exploring other alternatives for its intellectual property and other assets. There can be no assurances that the Company will be able to obtain sufficient capital for its operations, or that there will be other alternatives for its intellectual property and other assets. Principles of Consolidation The condensed consolidated financial statements include the accounts of the Company and its majority-owned subsidiary. All intercompany transactions and balances have been eliminated in consolidation. Trade Accounts Receivable The Company records trade accounts receivable when its customers are invoiced for products delivered and/or services provided.Management develops an estimate of an allowance for doubtful accounts based on the Company’s current economic circumstances and its own judgment as to the likelihood of ultimate payment.Although the Company expects to collect most of the amounts due, actual collections may differ from these estimated amounts. Actual receivables are written off against the allowance for doubtful accounts when the Company has determined the balance will not be collected.The balance in the allowance for doubtful accounts is $72,643 as of March 31, 2011 and December 31, 2010. The Company does not require collateral from its customers, but performs ongoing credit evaluations of its customers’ financial condition. Credit risk with respect to the accounts receivable is limited because of the large number of customers included in the Company’s customer base and the geographic dispersion of those customers. Patents Patents represent external legal costs incurred for filing patent applications and their maintenance, and purchased patents. Amortization for patents is recorded using the straight-line method over the lesser of the life of the patent or its estimated useful life.No amortization has been taken on these expenditures in accordance with Company policy not to depreciate patents until the patent has been approved and issued by the United States Patent Office or by the various international patent authorities. 8 HELIX WIND, CORP. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS March 31, 2011 (Unaudited) 2. BASIS OF PRESENTATION AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued) Inventory The Company has historically contracted with East West Consulting, Ltd. (“East West”) in Thailand to manage the outsourcing of manufacturing for the Company’s wind turbines. East West directly places orders with suppliers based on a demand schedule provided by the Company. Each supplier holds various quantities in their finished goods inventory for a specified period before it is shipped on behalf of the Company. For finished goods, inventory title passes to the Company when payments have been made to East West for these items. Payments that the Company makes to East West for inventory that is still in process are recognized as prepaid inventory. The suppliers bear the risk of loss during manufacturing as they are fully insured for product within their warehouse. The Company records its finished goods inventory at the lower of cost (first in first out) or net realizable value. At March 31, 2011 and December 31, 2010, the Company’s inventory totaled $0 as an inventory reserve for $88,564 was recorded for the inventory at various suppliers.In addition, the Company makes progress payments to East West for inventory being manufactured but not yet completed in the form of prepaid inventory.There was no prepaid inventory at March 31, 2011 or December 31, 2010.On January 23, 2011, the Company received notice from East West that East West deems the Professional Services Agreement dated June 14, 2008 between the Company and East West to be “null and void” due to the Company'spast due amounts owed to East West and not being able to resolve the outstanding balance at this time. Impairment of Long-Lived Assets Long-lived assets must be reviewed for impairment whenever events or changes in circumstances indicate that their carrying amounts may not be recoverable. If the cost basis of a long-lived asset is greater than the projected future undiscounted net cash flows from such asset, an impairment loss is recognized. Impairment losses are calculated as the difference between the cost basis of an asset and its estimated fair value. No impairment losses were recognized at March 31, 2011 or December 31, 2010. Equipment Equipment is stated at cost, and is being depreciated using the straight-line method over the estimated useful lives of the related assets ranging from three to five years. Non Recurring Equipment (NRE) tooling that was placed in service and paid in full as of March 31, 2011 and December 31, 2010 is capitalizedand being depreciated over 5 years. Tooling that had been partially paid for as of March 31, 2011 and December 31, 2010 was recognized as a prepaid noncurrent asset. Costs and expenses incurred during the planning and operating stages of the Company’s website are expensed as incurred. Costs incurred in the website application and infrastructure development stages are capitalized by the Company and amortized to expense over the website’s estimated useful life or period of benefit. Expenditures for repairs and maintenance are charged to expense in the period incurred. At the time of retirement or other disposition of equipment and website development, the cost and related accumulated depreciation are removed from the accounts and any resulting gain or loss is recorded in results of operations. Advertising The Company expenses advertising costs as incurred. During the three months ended March31, 2011 and 2010, the Company incurred and expensed $1,950 and $4,730, respectively, in advertising expenses, which are included in selling, general and administrative expenses in the accompanying condensed consolidated statements of operations. Research and Development Costs Costs incurred for research and development are expensed as incurred. Purchased materials that do not have an alternative future use and the cost to develop prototypes of production equipment are also expensed. Costs incurred after the production process is viable and a working model of the equipment has been completed will be capitalized as long-lived assets. For the three months ended March 31, 2011 and 2010, research and development costs incurred were $15,286 and $93,301, respectively. 9 HELIX WIND, CORP. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS March 31, 2011 (Unaudited) 2. BASIS OF PRESENTATION AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued) Deferred Revenue The Company receives a deposit for up to 50% of the sales price when the purchase order is received from a customer, which is recorded as deferred revenue until the product is shipped. The Company did not receive any purchase orders from domestic and international customers to purchase Company product during the quarter ended March 31, 2011. The Company had deferred revenue of $0 and $34,494 as of March 31, 2011 and December 31, 2010, respectively.The balance from December 31, 2010 was reclassified to accounts payable as production of units has currently been suspended. Income Taxes In July 2009, ASC 740, Income Taxes, (formally FIN 48, Accounting for Uncertainty in Income Taxes – An Interpretation of FASB Statement No. 109) establishes a single model to address accounting for uncertain tax positions. ASC 740 clarifies the accounting for income taxes by prescribing a minimum recognition threshold a tax position is required to meet before being recognized in the financial statements. FIN 48 also provides guidance on derecognition, measurement, classification, interest and penalties, accounting in interim periods, disclosure and transition. The Company adopted the provisions of ASC-740. Upon adoption, the Company recognized no adjustment in the amount of unrecognized tax benefits. Share Based Compensation The Company accounts for its share-based compensation in accordance with ASC 718-20 (formerly SFAS 123-R, Share Based Payment). Share-based compensation cost is measured at the date of grant, based on the calculated fair value of the stock-based award, and is recognized as expense over the employee’s requisite service period (generally the vesting period of the award). The Company estimates the fair value of employee stock options granted using the Black-Scholes Option Pricing Model. Key assumptions used to estimate the fair value of stock options include the exercise price of the award, the fair value of the Company’s common stock on the date of grant, the expected option term, the risk free interest rate at the date of grant, the expected volatility and the expected annual dividend yield on the Company’s common stock. Revenue Recognition The Company’s revenues are recorded in accordance with the FASB ASC No. 605, “Revenue Recognition” The Company recognizes revenue when persuasive evidence of an arrangement exists, delivery has occurred, the fee is fixed or determinable, and collectability is reasonably assured.In instances where final acceptance of the product is specified by the customer or is uncertain, revenue is deferred until all acceptance criteria have been met. 10 HELIX WIND, CORP. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS March 31, 2011 (Unaudited) 2. BASIS OF PRESENTATION AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued) Fair Value of Financial Instruments The fair value accounting guidance defines fair value as “the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date.”The definition is based on an exit price rather than an entry price, regardless of whether the entity plans to hold or sell the asset.This guidance also establishes a fair value hierarchy to prioritize inputs used in measuring fair value as follows: ● Level 1:Observable inputs such as quoted prices in active markets; ● Level 2:Inputs, other than quoted prices in active markets, that are observable either directly or indirectly; and ● Level 3:Unobservable inputs in which there is little or no market data, which require the reporting entity to develop its own assumptions. The carrying value of the Company’s short term debt and convertible notes payable, net of discount as of March 31, 2011 and December 31, 2010, is considered to approximate fair market value, as the interest rates of these instruments are based predominantly on variable reference rates. The carrying value of the derivative liability is considered to approximate fair market value, as the assumptions used in its valuation are based on observable indirect inputs of variable reference rates and volatilities. The carrying value of trade payables and accrued liabilities approximates the fair value due to their short-term maturities. 11 HELIX WIND, CORP. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS March 31, 2011 (Unaudited) 2. BASIS OF PRESENTATION AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued) Basic and Diluted Net Income (Loss) per Common Share The Company calculates basic and diluted net income (loss) per common share using the weighted average number of common shares outstanding during the periods presented. Potentially dilutive common stock equivalents would include the common stock issuable upon the exercise of warrants, stock options and convertible debt.As of March 31, 2011, the weighted average number of common shares outstanding totaled 1,578,822,670.However, the total diluted common stock equivalents at March 31, 2011 totaled 1,750,000,000 which equals the total authorized common shares for the Company. Recently Adopted Accounting Pronouncements In October 2009, the FASB issued authoritative guidance that amends earlier guidance addressing the accounting for contractual arrangements in which an entity provides multiple products or services (deliverables) to a customer. The amendments address the unit of accounting for arrangements involving multiple deliverables and how arrangement consideration should be allocated to the separate units of accounting, when applicable, by establishing a selling price hierarchy for determining the selling price of a deliverable. The selling price used for each deliverable will be based on vendor-specific objective evidence if available, third-party evidence if vendor-specific objective evidence is not available, or estimated selling price if neither vendor-specific nor third-party evidence is available. The amendments also require that arrangement consideration be allocated at the inception of an arrangement to all deliverables using the relative selling price method. The guidance is effective for fiscal years beginning on or after June15, 2010, with earlier application permitted.The adoption of this guidance did not have a material impact on the Company’s condensed consolidated financial position, results of operations and cash flows. In October 2009, the FASB issued authoritative guidance that amends earlier guidance for revenue arrangements that include both tangible products and software elements. Tangible products containing software components and non-software components that function together to deliver the tangible product’s essential functionality are no longer within the scope of guidance for recognizing revenue from the sale of software, but would be accounted for in accordance with other authoritative guidance. The guidance is effective for fiscal years beginning on or after June15, 2010, with earlier application permitted. The adoption of this guidance did not have a material impact on the Company’s condensed consolidated financial position, results of operations and cash flows. In January 2010, the FASB issued revised authoritative guidance that requires more robust disclosures about the different classes of assets and liabilities measured at fair value, the valuation techniques and inputs used, the activity in Level 3 fair value measurements, and the transfers between Levels 1, 2 and 3. This guidance is effective for interim and annual reporting periods beginning after December 15, 2009 (which is January 1, 2010 for the Company) except for the disclosures about purchases, sales, issuances, and settlements in the roll forward activity in Level 3 fair value measurements. Those disclosures are effective for fiscal years beginning after December 15, 2010, and for interim periods within those fiscal years (which is January 1, 2011 for the Company). Early application is encouraged. The revised guidance was adopted as of January 1, 2010. The adoption of this guidance did not have a material impact on the Company’s condensed consolidated financial position, results of operations and cash flows. 12 HELIX WIND, CORP. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS March 31, 2011 (Unaudited) 3. RELATED PARTY TRANSACTIONS AND CONVERTIBLE NOTES PAYABLE TO RELATED PARTIES As ofMarch 31, 2011 and December 31, 2010, the Company had no related party receivables or accounts payables. 4. EQUIPMENT Equipment consisted of the following as of March 31, 2011 and December 31, 2010: March 31, December 31, Equipment $ $ NRE tooling Test facility Leasehold improvements Web site development costs Accumulated depreciation ) ) $ $ 5. DEBT Short Term Debt Short term debt was $543,164 as of March 31, 2011 and December 31, 2010. At March 31, 2011 short term debt includes $348,164 and $100,000 received from two non-related parties during 2009.The two promissory notes have a term of 1 year and accrue interest at prime (3.25% at March 31, 2011) plus 1%.Also included in short term debt is a promissory note from a related party totaling $95,000, which was purchased from two non related parties in the first quarter 2011.The promissory note has the same terms and conditions with an interest rate of 20%. At December 31, 2010, this included two promissory notes from non-related parties totaling $95,000.The promissory notes have an interest rate of 20% and were extended in the first quarter 2010.In addition, short term debt includes $348,164 and $100,000 received from two non-related parties during 2009.The two promissory notes have a term of 1 year and accrue interest at prime (3.25% at December 31, 2010) plus 1%. Convertible Notes Payable and Convertible Notes Payable to Related Party Convertible notes payable totaled $4,288,831 as of March 31, 2011 as described below.In connection with the convertible notes payable issued, the Company issued an aggregate of15,797,888 warrants. As of March 31, 2011, there were 12,994,028 outstanding warrants.All of the convertible notes payable and warrants contain an anti-dilution provision which “re-set” the related conversion rate and exercise price if any subsequent equity linked instruments are issued with rates lower than those of the outstanding equity linked instruments.The accounting literature related to the embedded conversion feature and warrants issued in connection with the convertible notes payable is discussed under note 6 below. 13 HELIX WIND, CORP. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS March 31, 2011 (Unaudited) 5. DEBT (Continued) Amount Discount Convertible Notes Payable, net of discount Convertible Notes Payable Related Party, net of discount Exchange Notes $ $ ) $ $ - Reverse Merger Notes ) - New Convertible Notes ) $ $ ) $ $ Exchange Notes – Convertible Notes Payable and Convertible Notes Payable to Related Party, net of discount During the period ended March 31, 2011, $52,065 of the Exchange Notes was converted into common stock (the unamortized debt discount related to the converted notes was immediately charged to interest expense on the day the notes were converted).The Company is amortizing the remaining portion of debt discount using the effective interest method over the term of the convertible notes payable which is three years. During the period ended March 31, 2011, there was $4,208 amortized under this amortization method. Reverse Merger Notes-Convertible Notes Payable, net of discount During the period ended March 31, 2011, there were no conversions of Reverse Merger Notes.The Company is amortizing the debt discount using the effective interest method over the term of the convertible notes payable which is three years. During the period ended March 31, 2011, there was $840 amortized under this amortization method. New Convertible Notes-Convertible Notes Payable, net of discount During the period ended March 31, 2011, $173,687 of the New Convertible Notes was converted into common stock (the unamortized debt discount related to the converted notes was immediately charged to interest expense on the day the note was converted). The Company is amortizing the remaining portion of debt discount using the effective interest method over the term of the convertible notes payable which is three years. During the period ended March 31, 2011 there was $8,180 amortized under this amortization method. During the period ended March 31, 2011, the Company’s activity related to convertible notes payable issued to St. George Investments is as follows: During the period ended March 31, 2011, the Company’s notes payable balance with St. George increased by $1,315,964.Included in the total amount of the increase during the period, $202,500 was issued under a Note Purchase Agreement as described below, and $1,113,464 of the increase was a result of certain liquidity defaults under previous financings with St. George Investments. Note Purchase Agreement During the period ended March 31, 2011, the Company closed a financing transaction under a Note Purchase Agreement with St. George Investments.Under this agreement, the Company issued convertible notes payable in the aggregate principal amount of $72,500 (the “First Note”).The Purchase Agreement also provides that, subject to meeting certain conditions, and no Event of Default has occurred under any of the notes, the Investor may, in its sole and absolute discretion, issue to the Company upto $455,000 of notespursuant to seven additional notes in the principal amount of $65,000 each (the “Additional Notes”) on or about each two week anniversary of the issuance of the First Note during the seven consecutive two week periods immediately following such issuance of the First Note, for a total aggregate additional net cash amount of $350,000 (after deducting the original issue discount amounts of $15,000 for each Additional Note). 14 HELIX WIND, CORP. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS March 31, 2011 (Unaudited) 5. DEBT (Continued) First Note and Additional Notes During the period, the Company issued the First Note plus two additional notes of $65,000 each for a total of $202,500 for the period ended March 31, 2011. The First Note matures six months from the date of issuance. If there is a default the Note will accrue interest at the rate of 15% per annum. The number of shares of Common Stock to be issued upon such conversion of the First Note shall be determined by dividing (i) the conversion amount under the First Note by (ii) the lower of (1) 100% of the volume-weighted average price of the Company’s Common Stock (the “VWAP”) for the three (3) trading days with the lowest VWAP during the twenty (20) trading days immediately preceding the date set forth on the notice of conversion, or (2) 50% of the lower of (A) the average VWAP over the five (5) trading days immediately preceding the date set forth in the notice of conversion or (B) the VWAP on the day immediately preceding the date set forth in the notice of conversion. The First Note provides that upon each occurrence of any of the triggering events the outstanding balance under the First Note shall be immediately and automatically increased to 125% of the outstanding balance in effect immediately prior to the occurrence of such Trigger Event, and upon the first occurrence of a Trigger Event, (i) the outstanding balance, as adjusted above, shall accrue interest at the rate of 15% per annum until the First Note is repaid in full, and (ii) the Investor shall have the right, at any time thereafter until the First Note is repaid in full, to (a) accelerate the outstanding balance under the First Note, and (b) exercise default remedies under and according to the terms of the First Note; provided, however, that in no event shall the balance adjustment be applied more than two times.The Trigger Events include the following:(i) a decline in the five-day average daily dollar volume of the Company Common Stock in its primary market to less than $10,000 of volume per day; (ii) a decline in the average VWAP for the Common Stock during any consecutive five day trading period to a per share price of less than one half of one cent ($0.0005); (iii) the occurrence of any Event of Default under the First Note (other than an Event of Default for a Trigger Event which remains uncured or is not waived) that is not cured for a period exceeding ten business days after notice of a declaration of such Event of Default from Investor, or is not waived in writing by the Investor.An Event of Defaultunder the First Note includes (i) a failure to pay any amount due under the First Note when due; (ii) a failure to deliver shares upon conversion of the First Note; (iii) the Company breaches any covenant, representation or other term or condition in the Purchase Agreement, Note or other transaction document; (iv) having insufficient authorized shares; (v) an uncured Trigger Event; or (vi) upon bankruptcy events. Each of the seven Additional Notes in the principal amount of $65,000 have substantially similar terms to the terms of the First Note.The amount to be provided under each Additional Note is $50,000 after the original issue discount. 15 HELIX WIND, CORP. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS March 31, 2011 (Unaudited) 5. DEBT (Continued) Purchase and Exchange Agreement and Forbearance Agreement On March 21, 2011, the Company executed a Purchase and Exchange Agreement (the “First Exchange Agreement”) with St. George Investments pursuant to which, among other things, the Company agreed to exchange four outstanding convertible promissory notes in the aggregate amount of $1,176,347 for a secured convertible note payable in the amount of $1,176,347 (the “First Note”), and the Company executed a Purchase and Exchange Agreement (the “Second Exchange Agreement”) with St. George Investments pursuant to which, among other things, the Company agreed to exchange fourteen outstanding convertible promissory notes in the aggregate amount of $1,430,441 for a secured convertible note payable in the amount of $1,430,441 (the “Second Note”).The First Note and Second Note are both secured by all of the assets of the Company pursuant to the terms of a Security Agreement for each of the First Note and Second Note. The Company’s obligations under the First Note and Second Note are also guaranteed by the Company’s subsidiary, Helix Wind, Inc., pursuant to the terms of a Guaranty for each of the First Note and Second Note. The First Exchange Agreement, Second Exchange Agreement, First Note, Second Note, Security Agreements and Guaranties are referred to herein as the “Exchange Agreements”.The Exchange Agreements also contain representations, warranties and indemnifications by the Company and the Investor. As consideration for the Exchange Agreements, Investor agreed to pay the Company the sum of $100,000 which sum was not added to the balance of the notes and is included in other income on the accompanying statement of operations.In connection with the Exchange Documents, the Company and Investor also entered into a Forbearance Agreement pursuant to which, among other things: ● St. George Investments agreed to refrain and forbear from exercising and enforcing any of its remedies under the Convertible Secured Promissory Note dated March 30, 2010 (the “March 2010 Note”) in the original principal amount of $779,500, or under applicable laws, with respect to the defaults, for a period of 90 days from the date of the Forbearance Agreement; ● Provided that the Company pays St. George Investments the sum of $1,500,000 in cash on or before the 90th day from the date of the Forbearance Agreement, St. George Investments agrees that, upon receipt of the payment, each of the First Note, Second Note and March 2010 Note (collectively, the “Notes”) shall be terminated and the Company shall be released from all obligations and liabilities thereunder; and ● Notwithstanding anything to the contrary in the Exchange Agreements or in that certain Note Purchase Agreement between the Company and Borrower dated January 18, 2011 (the “January 2011 Purchase Agreement”) , so long as (1) no Event of Default (as defined in the First Note and Second Note) (and in the case of the March 2010 Note, no new Event of Default after the date of the Forbearance Agreement) has occurred under any of the Notes, (2) each of the representations and warranties of Borrower in the Exchange Agreements and the January 2011 Purchase Agreement remain true and correct as of the date of purchase of each Additional Note, (3) the Company has increased its authorized shares of common stock to not less than 5,000,000,000 shares as of the date of purchase of such Additional Note, and (4) the Company has complied with all of its obligations and covenants herein, in the Notes, in the Exchange Agreements and in the January 2011 Purchase Agreement as of such date, the Company agrees to deliver to Borrower the sum of $50,000 (the “Additional Note Purchase Price”) on or around each of April 1, 2011, April 15, 2011, May 1, 2011, May 15, 2011 and June 1, 2011 as consideration for those certain Additional Notes (the “Additional Notes”) as defined in the January 2011 Purchase Agreement. Defaults on Convertible Notes payable On February 15, 2011, the Company received a notice from St. George Investments, LLC, a Illinois limited liability company (“St. George”) notifying the Company that a liquidity default had occurred under the convertible secured promissory note, dated March 30, 2010, in the principal amount of $779,500 and a series of four convertible secured promissory notes each with a principal balance of $130,000 made by the Company in favor of St. George (the “Note”).Also, on February 15, 2011, the 16 HELIX WIND, CORP. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS March 31, 2011 (Unaudited) 5. DEBT (Continued) Company received a second notice from St. George Investments, LLC, a Illinois limited liability company (“St. George”) notifying the Company that a liquidity default had occurred under a series of convertible secured promissory notes dated August 10, 2010 (principal balance of $72,500), August 30, 2010, September 15, 2010, and September 30, 2010, each with a principal balance of $65,000, made by the Company in favor of St. George (the “Note”). As of March 31, 2011, the St. George notes had a balance of $3,280,666. Convertible Notes Payable, Related Party, net of discount During the year ended December 31, 2010, the Company issued a convertible note payable to Ian Gardner, a former officer of the Company.The note has a principal balance of $144,837 and is convertible into common stock of the Company at a rate of $0.50.The note accrues interest at a rate of 9% per annum and all principal and accrued interest is due on August 22, 2012.The convertible feature on this convertible note payable does not contain any re-set features and is convertible at fixed rates. The Company analyzed this note for possible discounts on the conversion feature and concluded there is no beneficial conversion feature since the stock price on the date of issuance is less than the conversion rate of $0.50.The stock price on the date of issuance was $0.20. As of March 31, 2011, convertible notes payable, related party, net of discount is $144,837. Warrants At March 31, 2011, the fair value of all warrants issued in connection with convertible notes payable is estimated to be $0.Management estimated the fair value of the warrants based upon the application of the Black-Sholes option-pricing model using the following assumptions: expected life of three to five years; risk free interest rate of (1.32% - 2.69%); volatility of (75%) and expected dividend yield of zero.At the date of issuance of the exchange notes, the related Black-Sholes assumptions were: expected life of three years; risk free interest rate of1.32%; volatility of 59% and expected dividend yield of zero. 6. DERIVATIVE LIABILITIES The Company issued financial instruments in the form of warrants and convertible notes payable with conversion features.All of the convertible notes payable and warrants contain an anti-dilution provision which “re-set” the related conversion rate and exercise price if any subsequent equity linked instruments are issued with rates lower than those of the outstanding equity linked instruments.The Company also issued two convertible notes payable during the period ended March 31, 2011 with variable conversion rates. The conversion features of both the convertible notes payable and warrants were analyzed for derivative liabilities under GAAP and the Company has determined that they meet the definition of a derivative liability due to the contracts obligations.Derivative instruments shall also be measured at fair value at each reporting period with gains and losses recognized in current earnings.The Company calculated the fair value of these instruments using the Black-Scholes pricing model. The significant assumptions used in the calculation of the instruments fair value are detailed in the table below. 17 HELIX WIND, CORP. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS March 31, 2011 (Unaudited) 6. DERIVATIVE LIABILITIES (Continued) Derivative Liability - Embedded Conversion Features During the period ended March 31, 2011, the Company recorded a derivative liability of $1,766,238 for the issuance of convertible notes payable.During the period ended March 31, 2011, $225,752 of convertible notes payable was converted into common stock of the Company.The Company performed a final mark-to-market adjustment for the derivative liability related to the convertible notes and the carrying amount of the derivative liability related to the conversion feature of $447,111 was re-classed to additional paid in capital on the date of conversion in the accompanying statements of shareholders’ deficit.During the period ended March 31, 2011, the Company recognized a gain of $1,523,383 based on the change in fair value (mark-to-market adjustment) of the derivative liability associated with the embedded conversion features in the accompanying statement of operations.The value of the derivative liability associated with the embedded conversion features was $3,915,789 at March 31, 2011. Derivative Liability – Shares in excess of authorized amount The Company determined that, based on the re-set provisions included in the equity linked instrument contracts issued by the Company and the variable nature of the conversion terms included in the convertible notes payable contracts issued to St. George Investments, which triggers the re-set provisions in all equity linked contracts outstanding, the potential dilution that existed at March 31, 2011 was in excess of the authorized amount of common shares.The Company determined, based on the stock price at March 31, 2011, the equivalent shares for all outstanding instruments, if exercised and / or converted, is 12,901,338,654 shares including what is already outstanding at March 31, 2011.The amount of equivalent shares in excess of the Company’s authorized amount is 11,151,338,654.During the period ended March 31, 2011, the Company recognized a charge of $344,839 based on the change in fair value (mark-to market adjustment) of the derivative liability associated with the shares in excess in the accompanying statement of operations.The value of the derivative liability associated with the shares in excess was $3,876,816 at March 31, 2011. These derivative liabilities have been measured in accordance with fair value measurements, as defined by GAAP.The valuation assumptions are classified within Level 1 inputs and Level 2 inputs.The following table represents the Company’s derivative liability activity for both the embedded conversion features and the warrants: December 31, 2010 $ Issuance of derivative financial instruments Conversion or cancellation of derivative financial instruments ) Mark-to-market adjustment to fair value at March 31, 2011 ) March 31, 2011 $ These instruments were not issued with the intent of effectively hedging any future cash flow, fair value of any asset, liability or any net investment in a foreign operation.The instruments do not qualify for hedge accounting, and as such, all future changes in the fair value will be recognized currently in earnings until such time as the instruments are exercised, converted or expire.The following assumptions were used to determine the fair value of the derivative liabilities for the period ended March 31, 2011 and the year ended December 31, 2010: Weighted- average volatility 59% - 75% Expected dividends 0.0% Expected term 3 to 5 years Risk-free rate 1.32% to 2.95% 18 HELIX WIND, CORP. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS March 31, 2011 (Unaudited) 7. INCOME TAXES There was no income tax expense recorded for the three months ended March 31, 2011 due to the Company’s net losses and a 100% valuation allowance on deferred tax assets. 8. STOCK BASED COMPENSATION Stock-based compensation cost is measured at the date of grant, based on the calculated fair value of the stock-based award, and is recognized as expense over the employee’s requisite service period (generally the vesting period of the award). On February 9, 2009, the Company’s Board of Directors adopted the 2009 Equity Incentive Plan authorizing the Board of Directors or a committee to issue options exercisable for up to an aggregate of 13,700,000 shares of common stock. The Company's Share Employee Incentive Stock Option Plan was approved by the shareholders of the Company and the definitive Schedule 14C Information Statement was filed with the SEC on July 14, 2009. The Company estimates the fair value of employee stock options granted using the Black-Scholes Option Pricing Model. Key assumptions used to estimate the fair value of stock options include the exercise price of the award, the fair value of the Company’s common stock on the date of grant, the expected option term, the risk free interest rate at the date of grant, the expected volatility and the expected annual dividend yield on the Company’s common stock. The following weighted average assumptions were used in estimating the fair value of certain share-based payment arrangements as of March 31, 2011 and March 31, 2010: Annual dividends 0 Expected volatility 59% -75% Risk-free interest rate 1.76% - 2.70% Expected life 5 years Since there is insufficient stock price history that is at least equal to the expected or contractual terms of the Company’s options, the Company has calculated volatility using the historical volatility of similar public entities in the Company’s industry.In making this determination and identifying a similar public company, the Company considered the industry, stage, life cycle, size and financial leverage of such other entities.This resulted in an expected volatility of 59% to 75%. 19 HELIX WIND, CORP. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS March 31, 2011 (Unaudited) 8. STOCK BASED COMPENSATION (Continued) The expected option term in years is calculated using an average of the vesting period and the option term, in accordance with the “simplified method” for “plain vanilla” stock options allowed under GAAP. The risk free interest rate is the rate on a zero-coupon U.S. Treasury bond with a remaining term equal to the expected option term.The expected volatility is derived from an industry-based index, in accordance with the calculated value method. The Company is required to estimate the number of forfeitures expected to occur and record expense based upon the number of awards expected to vest. At March 31, 2011, the Company expects all remaining awards issued will be fully vested over the expected life of the awards.During the period ended March 31, 2011, 4,990,000 employee options were forfeited. The Company made no adjustment for compensation previously recognized on these forfeitures as these awards were vested on the forfeiture date. Stock Option Activity A summary of stock option activity for the period ended March 31, 2011 and March 31, 2010is as follows: Number Shares Weighted Average Exercise Price Options outstanding at December 31, 2009 $ Granted - - Exercised - - Forfeited ) Options outstanding at March 31, 2010 $ Options outstanding at December 31, 2010 $ Granted - - Exercised - - Forfeited ) Options outstanding at March 31, 2011 $ 20 HELIX WIND, CORP. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS March 31, 2011 (Unaudited) 8. STOCK BASED COMPENSATION (Continued) The following table summarizes information about stock options outstanding and exercisable as of March 31, 2011 and March 31, 2010: March 31, 2011 March 31, 2010 Outstanding Exercisable Outstanding Exercisable Number of shares Weighted average remaining contractual life Weighted average exercise price per share $ Aggregate intrinsic value $ - $ - $
